PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450





In re Patent No. 10,979,023
Issue Date: 13 April 2021
Application No. 16/110,950
Filing or 371(c) Date: 23 Aug 2018
Attorney Docket No. 969RO0007US6
:
:
:
:	DECISION ON PETITION
:
:
:


This is a notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed on April 26, 2022.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate. 

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 





/JOANNE L BURKE/Lead Paralegal Specialist, OPET